Citation Nr: 1814767	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  15-40 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for residuals of a left foot injury.

2.  Entitlement to service connection for a sinus disorder.

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for hearing loss.

6.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Jimerfield, Associate Counsel


INTRODUCTION

The Veteran had periods of active duty service from February 1964 to December 1964.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2015 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C. § 7107(a)(2).

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he has residuals of a left foot disorder, sinus disorder, headaches, hypertension, hearing loss, and tinnitus related to his military service.  

The Veteran's service treatment records (STRs) reflect treatment in September 1964 for a left foot injury which resulted in ongoing pain for two months.  In addition, a November 1964 STR shows that the Veteran reported experiencing sinus congestion and headache pain in his eyes.  During his December 1964 separation examination, no conditions were noted by the examiner or reported by the Veteran.  In addition, no audiometric findings were made at such time.

The Veteran was examined with regard to the claims on appeal in May 2015.  The examiner who performed the Veteran's foot, sinus, headache, and hypertension examinations provided diagnoses of osteoarthritis, gout, sinusitis, migraine headaches, and hypertension.  No nexus opinions were provided and the examiner noted that there were no medical records available for review at the time of the examination.  

The May 2015 VA audiology examiner diagnosed the Veteran with hearing loss and tinnitus, but she did not provide a nexus opinion regarding these disabilities noting that one was not requested.  The examiner noted that the Veteran denied any military noise exposure other than a truck backfiring.

Additional private treatment records were associated with the record in June 2015.  These records reflect that the Veteran was assessed with hypertension, gout, and osteoarthritis in July 2011.

On a November 2015 VA Form 9, the Veteran reported that he could not get work immediately after leaving the military due to his hypertension.  He also reported that he was treated by the VA for a heart attack in Lexington, Kentucky in 1979.  

In a February 2018 Appellant Brief, the Veteran's representative stated that the Veteran was exposed to loud noise during service.

The Board finds that additional examinations are needed as the examiner who performed the foot, sinus, headache, and hypertension examinations did not review the Veteran's service treatment records, nor provide nexus opinions.  The VA audiology examiner also did not provide a nexus opinion in regard to the Veteran's hearing loss or tinnitus.  Also, additional private treatment records were associated with the file after such examinations which neither examiner had the opportunity to review.  

Finally, the Veteran indicated that there are relevant VA treatment records that have not yet been located.  Thus, on remand the RO should attempt to locate and associate such records with the file.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Take all appropriate steps to obtain all of the Veteran's VA treatment records from Lexington, Kentucky, to include treatment for a heart attack in 1979.  Please include a search of non-digital and retired records.  Associate any located records with the claims file.

2.  Contact the Veteran and request authorization for medical records from Dr. J.K. Phillips located in Monticello, Kentucky.  After obtaining authorization, attempt to obtain the records.  If the records cannot be obtained after reasonable efforts, notify the Veteran and allow him an opportunity to provide them.

3.  Provide the Veteran with examinations to determine the current nature and etiology of his left foot disorder, sinus disorder, headaches, and hypertension.  The entire claims file, and a copy of the remand, must be reviewed by the examiner.  

After examining the Veteran, the examiner is to address the following:

(A) Identify all left foot disorders present since September 2014, even if any such disorder has since resolved.  For each diagnosed disorder, to include osteoarthritis, state whether is it at least as likely as not (a 50 percent or greater probability) that such disorder had its onset in or is otherwise related to the Veteran's service, including the left foot injury sustained during service.

The examiner should also indicate whether left foot osteoarthritis manifested within a year of service discharge.

(B) For the current diagnosis of chronic sinusitis, state whether it is at least as likely as not that such disorder had its onset in or is otherwise related to the Veteran's service, including sinus congestion reported in November 1964.

(C) For the diagnosed migraine headaches, state whether it is at least as likely as not that such disorder had its onset in or is otherwise related to the Veteran's service, including complaints of headache pain in his eyes in November 1964.

(D) For the diagnosed hypertension state whether it is at least as likely as not that such disorder had its onset in or is otherwise related to the Veteran's service.  

The examiner should also indicate whether hypertension manifested within a year of service discharge.

A detailed rationale for all opinions should be provided.

3.  Schedule the Veteran for a VA audiological examination by an appropriate professional to determine the nature and etiology of his bilateral hearing loss and tinnitus.  Following a review of the entire claims file, answer the following inquiry:

Whether it is at least as likely as not (50 percent probability or greater) that the current hearing loss and/or tinnitus disabilities had onset during active service; or, are related to any in-service event, disease, or injury; or, manifested within a year of service discharge.

A detailed rationale for all opinions should be provided.

4.  Finally, after completing all the above actions, readjudicate the claims.  If any of the benefits sought are not granted, furnish to the Veteran and his representative an appropriate supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.



_________________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).


